                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  JOSÉ MONTALBAN,                                   :    No. 1:17cv212
                Plaintiff                           :
                                                    :    (Judge Munley)
     v.                                             :
                                                    :
  MR. POWEL, et al.,                                :
                              Defendants            :


  :::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 15th day of January 2019, upon consideration of the

Defendants’ motion for summary judgment (Doc. 44) pursuant to Federal Rule of Civil

Procedure 56, and for the reasons set forth in the Court’s Memorandum of the same date,

it is hereby ORDERED that:

       1. Defendants’ motion (Doc. 44) for summary judgment is
          GRANTED.

       2. The Clerk of Court is directed to ENTER judgment in favor of
          Defendants Brennan, Wisniewski, Pedone, Powell, Verbyla,
          Moddruff, Vrabel, Glossenger, Snee, Burgenhoff, Dobushak,
          Cook, Gintz, Johanson, Mazza, Tuttle, Kabonick and Schultz and
          against Montalban.

       3. The Clerk of Court is directed to CLOSE this case.



                                                             BY THE COURT:

                                                             s/James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
